DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/02/21  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim are allowed.	
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  16 and  26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochotta et al. “Compression of Point-Based 3D Models by Shape-Adaptive Wavelet Coding of Multi-Height Fields", Proceedings of the First Eurographics Conference on Point-Based Graphics, Zurich, Switzerland, 2 June 2004.), Pgs. 104-442.
As to claim 16, Ochotta teaches a method comprising: obtaining a group of centers of projection; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S] determining, for a point cloud, a list of patch data items by projecting on a projection map, points of the point cloud visible from one center of projection of the group of centers of projection and clustering adjacent pixels as image patches, a patch data item being associated with an image patch [Sections 1, 3.2, 3.3; Fig. 2, 3: In Section 1. Introduction, mentions that the “input points or input mesh” from Fig. 2, are the 134k points with a partition of 7 patches in Fig. 1 (point-surface compression of Igea] and comprising: information identifying the one center of projection; [Section 3.2: projecting; Section 3.3: clustering pixels: In Section 3.2 Parameterization, it discloses that is a plane D is formed and then an orthogonal projection of the surface patch S onto the reference plane D. In Section 3.3 Partitioning, it discloses the partitioning procedure is to decompose the surface S into a set of patches where each patch can be parameterized as an elevation map] and parameters indicative of an extent of a rectangle bounding the image patch; [Section 3.5: Side information, binary mask: In Section 3.5 Encoding, it states that for encoding the Side information will the base plane rectangle and its grid sampling resolution for each patch while the Binary masks will define the height field on each base plane rectangle] generating the picture comprising a set of image patches; [Fig. 4-6: The generation of the reconstruction image, such as that seen in Fig 6. is a section of an image generated by three patches boundaries] and encoding, in the stream, the picture and the list of patch data items. [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream]
As to claim 26, Ochotta teaches a method of decoding a point cloud from a stream, the method comprising: obtaining a group of centers of projection; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S] decoding a picture packing image patches and a list of patch data items from the stream, a patch data item being associated with an image patch [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and comprising: information identifying one center of projection within the group of centers of projection; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and parameters indicative of an extent of a rectangle bounding the image patch on a projection map responsive to the one center of projection; [Section 3.5: Side information, binary mask: In Section 3.5 Encoding, it states that for encoding the Side information will the base plane rectangle and its grid sampling resolution for each patch while the Binary masks will define the height field on each base plane rectangle. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and decoding points of the point cloud by inverse projecting pixels of each image patch according to the associated patch data item. [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  22 and 27-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ochotta et al. “Compression of Point-Based 3D Models by Shape-Adaptive Wavelet Coding of Multi-Height Fields", Proceedings of the First Eurographics Conference on Point-Based Graphics, Zurich, Switzerland, 2 June 2004.), Pgs. 104-442 in view of Krig US 2014/0092439.
As to claim 22, Ochotta teaches a device, configured to: obtain a group of centers of projection determined according to a viewing point; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S] determine, for a point cloud, a list of patch data items by projecting on a projection map, points of the point cloud visible from one center of projection of the group and clustering adjacent pixels as image patches, a patch data item being associated with an image patch [Sections 1, 3.2, 3.3; Fig. 2, 3: In Section 1. Introduction, mentions that the “input points or input mesh” from Fig. 2, are the 134k points with a partition of 7 patches in Fig. 1 (point-surface compression of Igea] and comprising: information identifying the one center of projection; [Section 3.2: projecting; Section 3.3: clustering pixels: In Section 3.2 Parameterization, it discloses that is a plane D is formed and then an orthogonal projection of the surface patch S onto the reference plane D. In Section 3.3 Partitioning, it discloses the partitioning procedure is to decompose the surface S into a set of patches where each patch can be parameterized as an elevation map] and parameters indicative of an extent of a rectangle bounding the image patch; [Section 3.5: Side information, binary mask: In Section 3.5 Encoding, it states that for encoding the Side information will the base plane rectangle and its grid sampling resolution for each patch while the Binary masks will define the height field on each base plane rectangle] generate the picture comprising a set of image patches; [Fig. 4-6: The generation of the reconstruction image, such as that seen in Fig 6. is a section of an image generated by three patches boundaries] and encode, in the stream, the picture and the list of patch data items. [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream] 
Ochotta does not explicitly teach a memory associated with at least one processor. Krig teaches a memory associated with at least one processor. [Fig. 1; ¶ 0020; ¶ 0025; ¶ 0027] 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 27, Ochotta teaches The method of claim 26. Ochotta teaches wherein coordinates of the centers of projection of the group.  [Section 2.2, 3.2, 3.5: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normal on the surface S. The apex of the cone would be the center of the projection of the surface S. The aperture angle of the normal cone is greater than zero and not exceeding 90 degrees. It also discloses in its final paragraph that an elevation function can be applied to determine an elevated point in the surface patch S over the reference plane D]
Ochotta does not explicitly teach a memory associated with at least one processor. 
Krig teaches a memory associated with at least one processor. [Fig. 1; ¶ 0020; ¶ 0025; ¶ 0027] 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 28, Ochotta teaches a device for decoding a point cloud from a stream, the device  configured to: obtain a group of centers of projection; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S] decode a picture packing image patches and a patch data item from the stream, a patch data item being associated with an image patch [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and comprising: information identifying one center of projection within the group of centers of projection; [Section 3.5: Side information, binary mask: In Section 3.5 Encoding, it states that for encoding the Side information will the base plane rectangle and its grid sampling resolution for each patch while the Binary masks will define the height field on each base plane rectangle. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and parameters indicative of an extent of a rectangle bounding the image patch on a projection map responsive to the one center of projection; [Section 3.2, 3.3: apex of the cone: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normals on the surface S. The apex of the cone would be the center of the projection of the surface S. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data] and decode points of the point cloud by inverse projecting pixels of each image patch according to the associated patch data item.  [Section 3.5: From Fig. 2, the encoding is the wavelet analysis & quantization step, which is described in Section 3.5. Section 3.5 describes the side information, binary masks, and elevation maps that are created and encoded into the bitstream. Since the decoding doesn’t employ any special steps, the steps of a decoder perform the inverse operations of the encoder to reconstruct the encoded data]
Ochotta does not explicitly teach a memory associated with at least one processor. 
Krig teaches a memory associated with at least one processor. [Fig. 1; ¶ 0027] 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 29, Ochotta (modified by Krig), using the motivation above, teaches the limitations of claim 28. Ochotta teaches wherein coordinates of the centers of projection of the group are obtained from the stream.  [Section 2.2, 3.2, 3.5: In Section 3.2 Parameterization, it discloses the creation of a cone defined by the normal on the surface S. The apex of the cone would be the center of the projection of the surface S. The aperture angle of the normal cone is greater than zero and not exceeding 90 degrees. It also discloses in its final paragraph that an elevation function can be applied to determine an elevated point in the surface patch S over the reference plane D]
As to claim 30, Ochotta teaches  the limitations of claim 16.   
Ochotta does not explicitly teach computer readable recording medium having recorded thereon a computer program comprising a software code instructions for performing the computer program is executed by a processor. 
Krig teaches computer readable recording medium having recorded thereon a computer program comprising a software code instructions for performing the computer program is executed by a processor. [Fig. 1; ¶ 0001; ¶ 0020; ¶ 0027; ¶ 0063; ¶ 0079] 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 31, Ochotta teaches  the limitations of claim 22. 
Ochotta does not explicitly teach a non-transitory computer readable medium having stored thereon encoded data content generated by the device.
Krig teaches a non-transitory computer readable medium having stored thereon encoded data content generated by the device. [Fig. 1; ¶ 0001; ¶ 0020; ¶ 0027; ¶ 0063; ¶ 0079] 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 32, Ochotta teaches  the limitations of claim 26.   
Ochotta does not explicitly teach a computer readable recording medium having recorded thereon a computer program comprising software code instructions for performing the method according to, when the computer program is executed by a processor 
Krig teaches a computer readable recording medium having recorded thereon a computer program comprising software code instructions for performing the method according to, when the computer program is executed by a processor. [Fig. 1; ¶ 0001; ¶ 0020; ¶ 0027; ¶ 0063; ¶ 0079]
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.
As to claim 33, Ochotta teaches  the limitations of claim 28.   
Ochotta does not explicitly teach a non-transitory computer readable medium having stored thereon decoded data content generated by the device.
Krig teaches a non-transitory computer readable medium having stored thereon decoded data content generated by the device. [Fig. 1; ¶ 0001; ¶ 0020; ¶ 0027; ¶ 0063; ¶ 0079]
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Krig and apply them to the teachings of Ochotta to teach the explicit inclusion of physical components such as a processor and connected memory operate the processes associated with point cloud computations as taught in both the Ochotta and Krig.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11122294. Although the claims at issue are not identical, they are not patentably distinct from each other because  the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483